--------------------------------------------------------------------------------

EXHIBIT 10. 64






ADMINISTRATIVE SERVICES AGREEMENT
 
between


FIC INSURANCE SERVICES, L.P.


Austin, Texas


and


FAMILY LIFE INSURANCE COMPANY


Houston, Texas


--------------------------------------------------------------------------------



ADMINISTRATIVE SERVICES AGREEMENT
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIS ADMINISTRATIVE SERVICES AGREEMENT (“Services Agreement”) is made as of the
date set forth below by and between FIC INSURANCE SERVICES, L.P. (“Company”), a
Texas limited partnership, and FAMILY LIFE INSURANCE COMPANY (“Insurer”), a
Texas stock life insurance corporation.

 
Recitals
 
WHEREAS, Family Life Corporation, an affiliate of Company, has agreed to sell
Insurer to The Manhattan Life Insurance Company (“MLIC”);
 
WHEREAS, Company now provides administrative and management services to Insurer
pursuant to various agreements that will be terminated as of the Closing Date of
the sale of Insurer to MLIC;
 
WHEREAS, Insurer intends to assume the administration of its business as soon as
possible but requires continuing administrative services until administration
can be assumed by Insurer; and
 
WHEREAS, Company agrees to provide such administrative services to Insurer from
the Closing Date until administration is assumed by Insurer;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:


ARTICLE I
Definitions
 
The capitalized terms used herein shall have the meaning given below.
 
1.1   Administrative Services. Services that Company is to provide in respect of
the Policies during the Service Period, as more fully described at Article II of
this Services Agreement.
 
1.2   Closing Date. The date of the closing of the sale of Insurer to MLIC
pursuant to the Stock Purchase Agreement dated December 8, 2006.
 
1.3   Policies. All policies, riders, endorsements, and other evidences of
coverage issued by Insurer and in force as of the Closing Date, including life,
health, and accident policies and annuity contracts.
 
1.4   Producer. Any agent, broker, representative, or subagent of any person
having a Producer Agreement.

Administrative Services Agreement

-1-

--------------------------------------------------------------------------------




1.5   Producer Agreement. Any written agreement, contract, understanding, or
arrangement between Company and any Producer, including any assignments of
compensation thereunder, and relating to the solicitation, sale, marketing,
production or servicing of any of the Policies.
 
1.6   Producer Payments. Any expense allowance, commission, override commission,
service fee, bonus, profit share or other compensation payable by Company to a
Producer pursuant to a Producer Agreement.
 
1.7   Service Period. The period commencing on the Closing Date and continuing
until terminated pursuant to Article III.


ARTICLE II
Administrative Services in the Service Period
 
2.1   Commitment to Provide. During the Service Period, Company will continue to
administer the Policies, including, without limitation, the provision of the
Administrative Services described in this Article II.
 
2.2   Description of the Administrative Services. The Administrative Services
shall consist of the following; provided, however, that, except to the extent
described below, Company shall provide Administrative Services in a manner
consistent with the standards and practices that it utilized in servicing the
Policies immediately prior to the Closing Date:


2.2.1   Billing and collection of premiums due under the Policies and the return
of unearned premiums.
 
2.2.2   Preparation of such reports for Insurer as may reasonably be required to
calculate premium taxes due under the Policies. Such reports shall be prepared
within 30 days of the end of a calendar quarter.
 
2.2.3   Maintenance of applications, policyholder, premium, and other necessary
records, including all computer records, to enable Insurer to determine, at any
time, the true and accurate status of the insurance in force under the Policies.
 
2.2.4   Making available of all records relating to the Policies for audit by
Insurer upon the notice. Such records shall include, but not be limited to,
policyholder records, in-force listings, premium records, claim forms, itemized
billings, and eligibility documentation.
 
2.2.5   Giving of required notices to Policyholders of any cancellation,
non-renewal, or lapse in coverage under the Policies.
 
2.2.6   Giving of immediate notice to Insurer of any consumer complaint which
threatens legal action and the forwarding to Insurer of all written consumer
complaints within (48) hours, if possible, but in no instance longer than four
(4) business days after receipt thereof, as well as all pertinent files and
correspondence relating thereto.

Administrative Services Agreement

-2-

--------------------------------------------------------------------------------


 
2.2.7   Timely delivery of all records and data necessary to transition the
administration of the Policies to Insurer in a manner, form and format
reasonably acceptable to Insurer provided, however, that Insurer is responsible
for providing the format for all records and data transfer which format shall be
reasonably acceptable to Company.
 
2.2.8   Processing of policy loan requests and policy loan repayments received
from Policyholders.
 
2.2.9   Processing of policy changes requested by Policyholders including, but
not limited to name changes, address changes, beneficiary changes,
reinstatements, assignments, and the like and the preparation and delivery of
policy forms, certificates, and endorsements relating to the Policies.
 
2.2.10   Processing of reports of transactions under the Policies from time to
time as reasonably requested by Insurer.
 
2.2.11   Calculation of reserves on the Policies on not less than a calendar
quarter basis, and otherwise as may reasonably be required by Insurer from time
to time in order to comply with Insurer’s financial reporting requirements and
obligations. Such calculations shall be prepared within 30 days of the end of
the related calendar quarter.
 
2.2.12   Reporting of such information with respect to the Policies as Insurer
may reasonably require from time to time for statutory filing and reporting
purposes. All requests for such information shall be in writing and shall
provide Company with a reasonable time to comply with such requests.
 
2.2.13   Communication with the Policyholders of the Policies.
 
2.2.14   The administration and processing of claims under the Policies,
including the following:
 
2.2.14.1   Allowable claims arising under the terms of the Policies shall be
paid promptly and accurately in accordance with the terms of this Section.
Company’s obligation to pay claims under this Section shall be subject to
Insurer’s deposit from time to time as requested by Company, by wire transfer to
an account designated by Company, of immediately available funds in an amount
equal to such claims of any claims then due and owing. Company also shall have
the right to fund the payment of claims allowed under this Section out of the
amounts received and held for the account of Insurer pursuant to Section 2.4
hereof.
 
2.2.14.2   In the event of non-payment of a claim on account of incomplete or
insufficient data, receipt of the claim shall be confirmed with, and the reason
for nonpayment shall be communicated to, the claimant within thirty (30)
business days from date of receipt of the claim form or the period prescribed by
applicable law, whichever is less. Claims decisions and payments will be made in
compliance with the contractual terms, provisions, and conditions of the
Policies

Administrative Services Agreement

-3-

--------------------------------------------------------------------------------




2.2.14.3   If Company determines that a claim under a Policy requires
investigation or should be denied or if suit is brought with respect to a claim,
Insurer shall be promptly notified. Insurer and Company shall consult regarding
the disposition of the claim. In the event of disagreement, Insurer shall have
final authority over the disposition of the claim.
 
2.2.14.4   Conform to the reasonable requirements set by Insurer for monthly
submission of claims reports.
 
2.2.14.5   Perform such other claim services as Insurer may reasonably require
in connection with the maintenance of the Policies.
 
2.2.15   Payment of Producer Payments due Producers under Producer Agreements
that are in force with respect to the Policies, for the account of Insurer out
of premium collected under the Policies, in accordance with Section 2.4 of this
Services Agreement.
 
2.2.16   Such other administrative services as Insurer may reasonably require
from time to time in connection with the maintenance, support, and
administration of the Policies.


2.3   Compensation. In consideration of Company’s performance of the
Administrative Services, Insurer shall pay Company $1.61 per month for each
paid-up policy, $5.21 per month for each universal life policy, and $4.61 per
month for all traditional and other policies (“Service Fee”) for each month in
the Service Period during which Administrative Services under this Article II
are provided. If the Service Period ends on other than a month-end date, the
Service Fee payable by Insurer shall be prorated for the number of days in the
last monthly period during which Administrative Services were provided. In
addition, Insurer will pay Company twenty-five thousand dollars ($25,000) for
the preparation of each statutory financial statement finally prepared for
filing during the Service Period. Company shall render a monthly statement, in
arrears, to Insurer covering the Administrative Services rendered in the period.
Payment shall be due within ten (10) business days of Insurer’s receipt of
Company’s statement; provided, however, that Company has the right to set off
and transfer such Payment to Company’s account from the Premium Payments set
forth in Section 2.4 of this Services Agreement.
 
2.4   Premium Payments. Company will hold all amounts collected under the
Policies for the account of Insurer in a fiduciary capacity. During the Service
Period, Company shall regularly remit to Insurer, on no less than a quarterly
basis, the Net Proceeds of transactions under the Policies. For purposes of this
Section, “Net Proceeds” means (a) premiums collected, adjusted for reinsurance
paid, less (b) benefits paid, net of reinsurance settlements, less (c) Producer
Payments paid, less (d) a provision for premium taxes equal to 2.5% of premiums
collected, plus or minus (e) such other adjustments as may be specified in this
Services Agreement or otherwise be agreed to by the parties; provided, that
Company shall have the right to deduct from the remittance of Net Proceeds any
Service Fee amount then due and owing to Company for Administrative Services
rendered under this Article II.
 
2.5   Books and Records. During the Service Period, Company will maintain true
and accurate Books and Records with respect to the Policies and the
Administrative Services provided under the Article II, including such Books and
Records as may be required by law.

Administrative Services Agreement

-4-

--------------------------------------------------------------------------------




2.6.   Transfer of Servicing. Company agrees to provide all reasonable
assistance to Insurer in the transfer to Insurer of the administration of the
Policies, including without limitation responding to questions from Insurer in
the conversion of computer records and files to the systems of Insurer.
 
2.7   Negotiation of Checks and Drafts. Company shall be authorized to endorse
for payment of all checks, drafts, and money orders payable to Insurer with
respect to premiums payable on the Policies. Insurer hereby assigns to Company
all of its rights and privileges to draft or debit the accounts of any
Policyholders for premiums due under the Policies pursuant to existing
pre-authorized bank draft or electronic fund transfer arrangements between
Insurer and such Policyholders.


ARTICLE III
Termination
 
3.1   Effective Date. This Services Agreement is effective as of the Closing
Date, subject to the closing of the transactions contemplated in the Stock
Purchase Agreement.
 
3.2   Term & Termination. The initial term of this Services Agreement shall
commence on the Closing Date and shall be for a period of three (3) months from
the Effective Date. Upon the expiration of the initial term or any renewal term
hereof, this Services Agreement shall automatically be renewed for successive
additional terms of one (1) month each, except that the total of such automatic
renewal terms shall not exceed three (3) months in duration. This Services
Agreement shall terminate upon the expiration of the initial term or any
subsequent renewal term by either party furnishing prior written notice to the
other of its intention to terminate not less than thirty (30) days prior to such
expiration date. Upon the furnishing of such notice and expiration of such
initial term or any subsequent renewal term, this Services Agreement shall
terminate (the “Expiration Date”).


ARTICLE IV
Indemnification and Exculpation
 
4.1   Indemnification. Insurer shall indemnify and hold harmless Company, its
affiliates and their respective directors, officers, agents and employees (each,
a “Indemnified Person”) from and against any claims, damages, losses,
obligations, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees) (collectively, “Losses”), suffered by Indemnified
Person and arising out of or in connection with Administrative Services rendered
or to be rendered by any Indemnified Person pursuant to this Services Agreement
or the transactions contemplated hereby except to the extent that such Losses
are the result of the gross negligence or willful misconduct of such Indemnified
Person.


ARTICLE V
Miscellaneous
 
5.1   Privacy Rights. Pursuant to the provisions of the National Association of
Insurance Commissioners Model Insurance Information and Privacy Protection Act,
and similar laws and regulations as enacted in various states, the parties
recognize that, in the performance of their respective obligations under this
Services Agreement, they each may obtain from the other personal or privileged
information about individuals collected or received in connection with insurance
transactions under the Policies. Each of the parties agrees not to disclose such
information to third parties without the individual’s written authorization
unless such disclosure is otherwise permitted by law.

Administrative Services Agreement

-5-

--------------------------------------------------------------------------------




5.2   Notice Generally. Any and all notices or other communications required or
permitted under this Services Agreement shall be in writing and shall be deemed
sufficient when (i) mailed by United States registered or certified mail, return
receipt requested, (ii) mailed by overnight express mail, (iii) sent by
facsimile or telecopy machine, followed by confirmation mailed by first-class
mail or overnight express mail, or (iv) delivered in person or by commercial
courier at the address set forth below:



 
Insurer:
 
Family Life Insurance Company
     
2727 Allen Pkwy, Suite 500
     
Houston, TX 77019
     
Attention: Dan George, President
     
Fax: (713) 821-6462
         
Company:
 
FIC Insurance Services, L.P.
     
6500 River Place Blvd., Bldg. 1
     
Austin, TX 78714
     
Attention: Michael Hydanus
     
Fax: (512) 404-5129

 
5.3   Independent Contractors. Each party hereto shall be deemed an independent
contractor of the other for all purposes hereunder. This Services Agreement
shall not be construed to create the relationship of employer or employee
between either party hereto, and shall not create any right or legal relation
between either party hereto and any other person or entity.
 
5.4   Waivers and Amendments. Any term or condition of this Services Agreement
may be waived at any time by the party, which is entitled to the benefit thereof
by a writing executed by a duly authorized representative of such party. A
waiver on any one occasion shall not be deemed a waiver of the same term or
condition or any other term or condition on any future occasion. This Services
Agreement may be modified or amended only by a writing duly executed by an
executive officer of Company and Insurer, respectively.
 
5.5   Governing Law. Notwithstanding anything herein to the contrary, all
provisions of this Services Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without regard to its conflicts
of law doctrine.
 
5.6   Venue and Jurisdiction. Company and Insurer hereby irrevocably submit to
the exclusive jurisdiction of any county, state, or federal court of general and
competent jurisdiction located within the State of Texas with respect to any
legal action or proceeding arising out of or connected with this Services
Agreement.

Administrative Services Agreement

-6-

--------------------------------------------------------------------------------




5.7   Severability. If any provision of this Services Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of Company or Insurer under this Services Agreement will
not be materially and adversely affected thereby, such provision shall be fully
severable, and this Services Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Services Agreement, and the remaining provisions of this Services Agreement
shall remain in full force and effect and will not be affected by the illegal,
invalid or unenforceable provision or by its severance here from.
 
5.8   Assignment. This Services Agreement shall not be assigned by either of the
parties hereto without the prior written approval of the other party.
 
5.9   Counterparts. This Services Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.
 
5.10         Headings. The headings in this Services Agreement are for
convenience only and shall not constitute a part hereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Services Agreement to be
executed by their duly authorized officers.
 

   
FIC INSURANCE SERVICES, L.P.
                             
Date: December 29, 2006
 
By:
  
/s/ Michael Hydanus
       
Michael Hydanus, Interim President & CEO
       
Financial Industries Corporation,
       
General Partner of FIC Insurance Services, L.P.
                       
FAMILY LIFE INSURANCE COMPANY
                   
Date: December 29, 2006
 
By
  
/s/ David W. Harris
       
David W. Harris, Chief Executive Officer

 
Administrative Services Agreement

-7-

--------------------------------------------------------------------------------